439 F.2d 266
UNITED STATES of America, Plaintiff-Appellee,v.William Thomas McGOVERN, Defendant-Appellant.
No. 30612 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
February 25, 1971.
Rehearing Denied March 17, 1971.

William T. McGovern, pro se.
James Sideris, Gulfport, Miss., for defendant-appellant.
Robert E. Hauberg, U. S. Atty., E. Donald Strange, Daniel E. Lynn, Asst. U. S. Attys., Jackson, Miss., for plaintiff-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
Affirmed. See Local Rule 21.**



Notes:


*
 Rule 18, 5 Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


**
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966